Citation Nr: 1701266	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-32 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability, diagnosed as joint degenerative arthrosis (spondylosis) and/or degenerative disk disease.

2.  Entitlement to service connection for a bilateral knee disability, diagnosed as bilateral osteoarthritis.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1983 to August 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues of entitlement to service connection for a bilateral knee disability, diagnosed as bilateral osteoarthritis, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the diagnosed low back disability is the result of a disease or injury incurred in or aggravated by active military service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Adequate notice was provided in letters sent to the Veteran in June 2009 and September 2009.  Moreover, the Veteran received recent VCAA notice for an unrelated clam in March 2011, which also provided the above required notice.

Regarding the duty to assist in this case, it appears that VA was not able to obtain the Veteran's complete service records.  Specifically, it appears that all of the Veteran's medical records from 1983 to 1992, except his entrance and exit examinations, are missing.  VA made several attempts to obtain the Veteran's service treatment records, and made a formal finding of the unavailability of those records in January 2010.  VA did obtain medical records related to the Veteran's reenlistment examination in 2003, as well as the Veteran's private treatment records.  It does not appear that the Veteran receives care through the VA Healthcare System, and, thus, the Veteran has no further VA records to acquire. 

Under 38 C.F.R. § 3.159(e), if VA makes continued efforts to obtain Federal records, but concludes that it is reasonably certain they do not exist or that further efforts to obtain them would be futile, VA must provide the claimant with oral or written notice of that fact.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  

When a veteran's records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the veteran in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  In part, such a heightened duty obligates VA to advise a veteran to submit alternative forms of evidence in support of his claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Dixon v. Derwinski, 3 Vet. App. 261 (1992).

VA provided the Veteran with adequate notice of the missing service records in a January 2010 letter.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015), Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  

Moreover, the Veteran was afforded a VA examination in February 2010 to assess the nature, cause, and severity, of his low back disability.  The Board finds this examination adequate for rating purposes.  It contains sufficient clinical findings, discussion of the pertinent history and features of the disability, and rationale for its findings, to constitute probative medical evidence sufficient to adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate).  

The Board finds that all relevant, identified, and available evidence has been obtained, and that VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duties to notify or assist.  There remains no question as to the substantial completeness of the Veteran's appeal for the issue of service connection for the Veteran's low back disability.  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


II.  Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Moreover, certain chronic disabilities, such degenerative joint disease (DJD), i.e., degenerative arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  

Lay evidence may be competent to establish incurrence of a disability.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances, and conveys matters that can be observed and described by a lay person.  See 38 C.F.R. § 3.159(a)(2).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge, such as the nature and cause of a complex injury or disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  See 38 C.F.R. § 3.159(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





III.  Facts

The Veteran states that his low back disability is the result of his service.  

The record reveals that the Veteran served as a fire protection specialist in the U.S. Air Force from February 1983 to August 1992.  The Veteran states that he was a rescue crewmember, who, "while wearing [70Ibs] protective gear was responsible for lifting and carrying 150lb dead weight dummies or personnel and equipment in the event of fire drills[,] a crash on the flight line[,] or [during] structural emergencies on base on a daily basis," and that this work contributed directly to his low back disability.  

The Veteran's June 1982 Report of Medical Examination upon entrance rated the Veteran's lower extremities (including his lower back musculature and lower spine) as a "1," which indicates that he entered with a high level of medical fitness in those areas.  The examination did not reveal issues with the Veteran's back.  The Veteran's June 1982 Report of Medical History shows that the Veteran denied recurrent back pain and arthritis.
 
A May 1992 service treatment record provided by the Veteran reveals that the Veteran injured his back while bending over to make his bed, and that he reported pain restricted to the L3 and L4 area of his lower back.  The Veteran also reported that he "threw his back out several years," prior to that incident.  The individual who diagnosed the Veteran's injury found that the Veteran had "low back tenderness" with paraspinal muscle tightness.  It appears that the Veteran was treated with several medications, including muscle relaxants and anti-inflammatories.  

The Veteran's June 1992 Report of Medical Examination upon separation notes that the Veteran's back was rated as normal upon examination.  The portion of the examination report detailing the Veteran's "defects" and "diagnoses" discussed the Veteran's vision and weight, but did not mention any issues with the Veteran's back or spine.  Moreover, the examination report recommended an optometry evaluation and weight reduction, but did not contain any recommendations for disorders related to the Veteran's back or spine.  In his June 1992 Report of Medical History, the Veteran rated his then current health as "GOOD," denied a history of arthritis, but did report a history of recurrent back pain.

The record indicates that the Veteran was subject to recall, and that he was examined between March and May of 2003 for the purpose of reenlistment.  In a March 2003 Medical Prescreen of Medical History, the Veteran denied recurrent back pain, prior back surgery, or any ruptured or bulging disk in his back.  In his April 2003 Report of Medical History, the Veteran denied the use of a back brace or back support, arthritis, or recurrent back pain.  The record reveals that the Veteran was given an enlistment examination in April 2003, which described the Veteran's spine, other musculoskeletal systems, and lower extremities, as normal, and once again rated the Veteran's lower extremities (including his lower back musculature and lower spine) as a "1."

A May 2009 x-ray of the Veteran's back indicates that he currently suffers from spondylosis, and June 2009 MRI of the Veteran's back notes that the Veteran suffers from joint degenerative arthrosis of the L2-3, L3-4, L4-5, and L5-S1 disks of his spine, with the worst degeneration occurring on the L4-5 and L5-S1 areas of his back.  

The Veteran was provided a VA examination in February 2010 to assess the nature and cause of his low back disability.  The VA examiner opined that the Veteran's low back disability was "[l]ess likely than not caused by or related to [the Veteran's] active military service" because the Veteran's in-service back injury, described by the examiner as a "[l]umbar strain," resolved without residuals.  The examiner also noted that the Veteran, in 2003, reported a "normal spine," and that the Veteran's current back disability came about "[a]fter military service."


IV.  Analysis

The Board finds that service connection for a low back disability is not warranted in this case.  Though the evidence shows that the Veteran suffers from a current low back disability, and that he suffered an in-service back injury, the competent and probative evidence of record does not show that the Veteran's current low back disability is related to his active service. 

According to the record, the Veteran's spondylosis and/or degenerative disk disease was first diagnosed in May 2009, nearly 17 years after the Veteran's separation from service.  The passage of many years between service and the objective documentation of a claimed disability, although not dispositive, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Veteran stated that he did not suffer from recurrent back pain, or any other back or spine related issue, during his March 2003 Medical Prescreen of Medical History and April 2003 Report of Medical History.  These denials of back pain were verified by the Veteran's April 2003 reenlistment examination. 

As to the Veteran's contention that his low back disability is the result of back injuries incurred in service, or by his work as a rescue crew member, the Board finds that the Veteran is not competent (i.e., not medically qualified) to offer a suitable opinion as to the cause of his current back disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  While the Veteran is competent to report observable symptoms, without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion regarding the complex medical question of the cause of his current back disability.  See Jandreau, 492 F.3d at 1377 (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Accordingly, the Board must assign more probative value to the February 2010 VA examination.

The February 2010 VA examiner's opinion is persuasive and probative evidence against the Veteran's claim of service connection for a low back disability.  The February 2010 VA examiner's opinion was based on a review of the claims file, and supported by a medical rationale that is consistent with the record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on [medical] examiners.").  Specifically, the examiner concluded that the Veteran's low back disability was not likely linked to his in-service lumbar strain because the Veteran's service records and self-reports indicated that the Veteran's in-service lumbar strain resolved without residuals.  

The February 2010 VA examination report and contemporaneous reports provided by the Veteran are more probative than the Veteran's later statements opining that his back condition is the result of his service.  As stated above, the record indicates that the Veteran did not report back pain or disorders during his June 1992 Report of Medical Examination upon separation, that his back was rated as normal during that same examination, and that he described his then present health as "GOOD" during his June 1992 Report of Medical History.  Moreover, the Veteran did not report back pain or disorders during his March 2003 Medical Prescreen of Medical History, his April 2003 Report of Medical History, or his April 2003 Report of Medical Examination upon reenlistment.  The record does not contain medical evidence which indicates that the Veteran suffered from back pain or disorders during the period between his service and his April 2003 reenlistment examination, and the medical evidence of record does not contradict the examiner's opinion.  Further, the record is devoid of evidence which demonstrates that lumbar strain, such as the injury suffered by the Veteran in service, can lead to the type of spondylosis and/or degenerative disk disease currently suffered by the Veteran.

Because there is little basis in the record upon which to conclude that the Veteran's low back disability is related to his military service, service connection for a low back disability is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Additionally, there has been no showing that the Veteran developed arthritis of his lumbar spine within one year of his separation from active service, which was in August 1992.  Thus, the Veteran's claim of entitlement to service connection for a low back disability must be denied on a presumed basis as well.  See 38 C.F.R. § 3.307, 3.309.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine in the course of rendering a decision as to this claim.  Because there has not been a showing that the Veteran's low back disability is related to service, and because the Veteran's lumbar spine arthritis did not manifest to a compensable degree within one year of separation from active service, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49, 55-57.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability, diagnosed as joint degenerative arthrosis (spondylosis) and/or degenerative disk disease, is denied.


REMAND

The Veteran states that his bilateral knee disability, diagnosed as bilateral osteoarthritis, is the result of his service.  He also contends that his diabetes mellitus is due to in-service exposure to various toxins. 

The Veteran states that his work as a rescue crewmember put significant stress on his knees, and that he was reluctant to report any medical conditions that may have disqualified him from continuing as a rescue crewmember, including, presumably, issues with his knees.  

The evidence of record indicates that the Veteran did not report knee pain or disorders during his June 1992 Report of Medical Examination upon separation or June 1992 Report of Medical History, nor did the Veteran report knee pain or disorders during his March 2003 Medical Prescreen of Medical History, April 2003 Report of Medical History, or April 2003 Report of Medical Examination upon reenlistment.  A February 2010 private treatment record indicates that the Veteran reported knee pain that had occurred "off and on" for six months prior to that examination, and that he eventually began experiencing knee pain on a daily basis.  A March 2010 private medical record indicates that the Veteran currently suffers from bilateral osteoarthritis of the knees.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  

In this case, the Veteran has a current disorder and claims that his work as a rescue crewmember led to his current bilateral knee disability.  The record contains evidence that the Veteran's disorder may be associated with his service, but lacks sufficient medical evidence of a link between the Veteran's service and this disability.  Thus, the standards of McLendon have been met, and the Veteran is entitled to a VA examination to determine the nature and cause of his and bilateral knee disability.  See McLendon, 20 Vet. App. at 83; see also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

As to the Veteran's claim for entitlement to service connection for diabetes mellitus, the Veteran states that regular exposure to to hazardous materials, including Halon 1301, Purple K (PKP), aqueous film forming foam (AFFF), carbon dioxide, petroleum products, and asbestos, while responding to emergencies and training scenarios on base, resulted in him developing this disability.  The Veteran's June 1992 Report of Medical Examination upon separation did not record the Veteran as having diabetes mellitus, and the Veteran's 1992 Report of Medical History specifically stated that he did not have diabetes mellitus.  Laboratory results conducted in conjunction with the Veteran's April 2003 Report of Medical Examination upon reenlistment revealed that the Veteran suffered from diabetes mellitus at that time.  

The Board notes that the Veteran did not serve in the Republic of Vietnam during the Vietnam Era, or at any other location for which a presumption of exposure to a toxic substance, such as Agent Orange, would apply to his claim for service connection for diabetes mellitus. 

The record does not contain sufficient medical evidence to decide this claim, and the Board lacks the medical expertise necessary to determine the nature and cause of the Veteran's diabetes mellitus.  See McLendon, 20 Vet. App. at 83; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  A VA examination is necessary for the adjudication of this claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (observing that VA has discretion to arrange for a medical examination of the Veteran when deemed necessary to make an informed decision on the claim); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has discretion to decide when additional development is necessary).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate VA examiner to determine if the Veteran's bilateral knee disability is the result of his service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  Based on the examination, and a review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability is the result of his service?

A complete rationale and reasoning for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

2.  The AOJ should also arrange for the Veteran to be examined by an appropriate VA examiner, preferably an examiner with experience opining as to the link between diabetes mellitus and toxin exposure, to determine if the Veteran's diabetes mellitus is the result of his service.  The claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies should be accomplished.  Based on the examination, and a review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diabetes mellitus is the result of his service, to include as a result of exposure to toxins?

A complete rationale and reasoning for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

3.  The AOJ should then review the record, ensure that all development sought is completed, and readjudicate the claims on appeal.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


